Pope, Presiding Judge.
Plaintiff Pamela Greeley worked in an office building owned and managed by defendant A. G. Spanos Companies. After falling on a slippery tile floor in a common area of the building, Greeley sued defendant to recover for the injuries she sustained in her fall. The trial court held that plaintiff had equal knowledge of the dangerous condition as a matter of law and granted summary judgment for defendant. We conclude that whether plaintiff had equal knowledge of the danger and whether she exercised due care for her own safety were properly questions for the jury,* 1 and therefore reverse the grant of summary judgment.
We view the evidence in a light favorable to plaintiff (the party opposing the motion for summary judgment). See, e.g., Sheriff’s Best Buy v. Davis, 215 Ga. App. 290, 291 (450 SE2d 319) (1994). Prior to plaintiff’s fall, the building maintenance man had cleaned the elevator doors with a substance called “the Silencer,” which comes out of an aerosol can as a fine mist. When the building manager inspected his work, she noticed that the floor in front of the elevators seemed shiny. Realizing that the shiny areas might be hazardous, she directed the maintenance man to “hot mop” them, meaning to mop *784the shiny floors down with plain'hot water, and to put out “wet floor” warning signs. The maintenance man did mop the floor and put up the warning signs.
For two or three days before her accident, plaintiff had noticed the slick floor and the warning signs and had been particularly cautious while walking in front of the elevators. On the day she fell, however, the warning signs were not present. She therefore assumed the hazardous condition had been corrected and did not pay particular attention to the floor. She fell while exiting the elevator, seriously injuring her shoulder, and then discovered an oily substance on her clothes and hand.
Under these circumstances, a jury could conclude that defendant had actual or constructive knowledge that the floor was still unusually slippery in spots, and that plaintiff did not. Plaintiffs awareness of the danger on previous days does not compel the conclusion that she was aware of the danger on the day of her fall, particularly when the warning signs that had previously accompanied the danger were no longer present.
The dissent suggests that plaintiff’s statement in her deposition that she did not recall looking at the floor is fatal to her case. In Barentine v. Kroger Co., 264 Ga. 224 (443 SE2d 485) (1994), however, the Supreme Couqt held that even if a plaintiff admits he could have seen liquid on the floor if he had looked at it, a verdict for the defendant is not demanded. Rather, the question of whether the plaintiff exercised reasonable care for his safety under all the circumstances, despite his failure to look straight down at the floor while he was walking, was one for the jury to decide. This holding recognized the reality of everyday life, in which perfectly “reasonable” people fail to look straight down at the floor all the time. Instead, they look ahead or around, at a view that encompasses the floor but does riot necessarily focus on it unless they are warned that the floor is particularly dangerous. If the plaintiff’s admission in Barentine was not fatal, certainly plaintiff’s deposition statement here should not be, since unlike the plaintiff in Barentine, plaintiff here did not say she would have seen the hazard had she looked at the floor.2
Accordingly, the trial court erred in granting summary judgment for defendant.

*785
Judgment reversed.


Beasley, C. J., McMurray, P. J., Johnson, Blackburn and Ruffin, JJ, concur. Birdsong, P. J, Andrews and Smith, JJ., dissent.


 In many cases, including this one, these questions are flip-sides of the same inquiry: when we ask whether plaintiff’s failure to look down at the floor and notice the hazard was unreasonable as a matter of law, we are essentially asking whether plaintiff had constructive knowledge of the hazard.


 Indeed, in another portion of,her deposition plaintiff stated she could not see the substance on the floor prior to her fall. The dissent argues that this statement is inconsistent with her subsequent statement that she did not recall “concentrating on,” “examining,” or “looking at” the floor, and thus must be ignored under Prophecy Corp. v. Charles Rossignol, Inc., 256 Ga. 27 (343 SE2d 680) (1986). These statements are not necessarily inconsistent, however, as a person may see the floor as part of his surroundings when he looks ahead or around, even though he is not looking directly at the floor. Thus, Prophecy is inapplicable, and a jury should decide how to interpret and weigh the statements.